JUDGMENT
Restani, Judge:
This case, having been remanded to the Department of Commerce pursuant to Slip Op. 95-2 (Jan. 6, 1995); and
The Department of Commerce, having filed with the Court on March 14, 1994 its redetermination on remand; and
Proton Electronic Industrial Co., Ltd., having requested, with the consent of the International Union of Electronic, Electrical, Salaried, Machine and Furniture Workers, AFL-CIO, International Brotherhood of Electrical Workers of America, United Electronic Workers of America, Ind. (formerly, Independent Radionic Workers of America) and Industrial Union Department, AFL-CIO, affirmance of the aforesaid redetermination on remand;
Now, upon consideration of the above and all other papers and proceedings herein,
It is hereby ORDERED: that the remand determination of the Department of Commerce is sustained.